Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a wheel registration apparatus applied to a vehicle in which four traveling wheels provided with tires are attached to a vehicle body, the wheel registration apparatus comprising: a transmitter that is provided on each of the four traveling wheels and has a first controller configured to create and transmit a frame including unique identification information; and a receiver that is provided on the vehicle body, receives the frames transmitted by the transmitters provided on the four traveling wheels via a reception antenna in a registration mode, and has a second controller configured to register four pieces of the identification information included in the respective frames as pieces of identification information of the transmitters provided on current four traveling wheels, wherein: in the registration mode, the second controller registers the four pieces of the identification information included in the frames transmitted by the transmitters provided on the four traveling wheels as one wheel set, and registers a plurality of the wheel sets in response to that tire replacement is performed; in response to that the registration mode is entered again after the plurality of the wheel sets are registered, the second controller takes as a pre-replacement set, the wheel set registered when the registration mode is entered and determines a candidate set from the wheel set registered in past and different from the pre-replacement set among the plurality of the wheel sets; and upon reception of the frames including the four pieces of the identification information included in the candidate set, the second controller registers the four pieces of the identification information included in the candidate set as pieces of identification information of the transmitters provided on the current four traveling wheels.

As for claim 16, the prior art of record fails to sufficiently describe and/or suggest a wheel registration apparatus applied to a vehicle in which four vehicle wheels provided with tires are attached to a vehicle body, the wheel registration apparatus comprising: a transmitter that is provided on each of the vehicle wheels, the transmitter having a first controller configured to create and transmit a frame including identification information unique to the corresponding transmitter; and a receiver that is provided on the vehicle body, wirelessly receives the frames transmitted by the transmitters in a registration mode, and has a second controller configured to register four pieces of the identification information in the respective frames as pieces of identification information of the transmitters currently provided on the vehicle wheels, wherein: the second controller in the registration mode registers the four pieces of the identification information included in the transmitted frames as one wheel set for tire replacement, and registers a plurality of the wheel sets; in response to that the registration mode is entered again after the plurality of the wheel sets are registered, the second controller takes as a pre-replacement set, the wheel set registered when the registration mode is entered and selects a candidate set from a wheel set different from the pre-replacement set among the wheel sets; and upon reception of the frames including the four pieces of the identification information included in the candidate set, the second controller registers the four pieces of the identification information included in the candidate set as pieces of identification information of the transmitters currently provided on the vehicle wheels.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684